ON MOTION

ORDER

Henry E. Gossage submits a USERRA Notification Form indicating that his case before the Merit Systems Protection Board involved a claim under the Uniformed Services Employment and Reemployment Rights Act of 1994 (USERRA) and thus he is not required to pay the filing fee. The court considers whether to vacate its June 16, 2009 order dismissing Gossage’s petition for review for failure to pay the fee.
Upon consideration thereof,
IT IS ORDERED THAT:
(1) The June 16, 2009 dismissal order is vacated, the mandate is recalled, and the petition for review is reinstated.
(2) Gossage’s brief is due within 21 days of the date of service of the certified index.